B/hgg, C.J.
This is an action of tort whereby the plaintiff seeks to recover damages to his automobile due to its collision on May 3, 1928, with a negligently operated automobile owned by the defendant. The case was heard upon an agreed statement of facts. Thus it appears that on January 1, 1927, the plaintiff had registered in his name a motor truck bearing its correct motor number. In the following April he caused to be put in this truck, in place of the one previously there, a motor bearing a different number. No information of this change was given either to the police of the nearby city of New Bedford or to the registry of motor vehicles. In January, 1928, the truck, still driven by the motor placed therein in April, 1927, was registered without any statement of a change in the number of the motor. The plaintiff informed his insurance company of the change of motors at the time the truck was registered for 1928, but the insurance company failed to note the different number of motor on the application for registration. On January 1, 1928, the same truck of the plaintiff was registered and a certificate of registration was issued to the plaintiff bearing the number of the discarded motor instead of the different number of the motor actually in the truck.
After hearing the trial judge found for the plaintiff. This general finding imports a finding of all subsidiary facts necessary to that conclusion. The trial judge was at liberty to draw from the agreed statement of facts any inferences of which they rightly might be susceptible, there being no express agreement that no inferences should be drawn. G. L. c. 231, § 126. By this statute the more strict rule governing cases tried upon agreed statements of facts stated in Cunningham v. Connecticut Fire Ins. Co. 200 Mass. 333, where earlier cases are collected, was materially broadened. It must be presumed that the trial judge drew whatever inferences necessary to reach his conclusion rightly could be drawn from the agreed statement *375of facts. Atlantic Maritime Co. v. Gloucester, 228 Mass. 519, 522.
The trial judge filed a finding of facts as follows: “On the agreed statement of facts the sole question in this case is whether or not the plaintiff’s automobile was registered according to law; if not, it was an outlaw upon the highway. There can be no question that prior to the St. 1928, c. 187, the automobile was not properly registered, the mistake in the engine number being a fatal one. At the time of the collision the statute (1928, c. 187) had taken effect and become the law. This statute in its first section provides that ‘a motor vehicle or trailer shall be deemed to be registered in accordance with this chapter (G. L. c. 90) notwithstanding any mistake in the application for registration as relates to the engine, serial or maker’s number thereof,’ and I am of the opinion that this statement applies and that the plaintiff’s automobile must be deemed to be properly registered.”
This case was submitted on briefs by the defendant and no brief was filed or argument made in behalf of the plaintiff. The trial judge decided that the case at bar was governed by St. 1928, c. 187. Apparently the judges of the Appellate Division made the same decision. The defendant has argued the case solely on the theory that that part of the decision was right. Commonly we accept a case as it is presented by the parties and assume that points not presented by either party in argument are waived. “Questions which merely lurk in the record,” capable of being raised but not urged by the parties, are not ordinarily searched out by the court but are passed in silence. Vigeant v. Postal Telegraph Cable Co. 260 Mass. 335, 343, 344, and cases cited. Webster v. Fall, 266 U. S. 507, 511. To pursue that course in the case at bar would require us to determine whether the facts bring the case within the terms of a statute, and possibly to interpret a statute as binding upon the parties which had not become operative at the time the cause of action here depending arose. We think that we ought to take notice of that, even though it does not affect our jurisdiction and the parties have failed to *376bring it to our attention, and that it would be unjust to decide a case on such an erroneous conception. Commonwealth v. Andler, 247 Mass. 580.
St. 1928, c. 187, was approved on April 2, 1928. It was not declared to be an emergency measure. Its title is “An Act relative to the effect of certain misstatements in applications for registration of motor vehicles or trailers and policies of insurance covering the same.” The substance of the act confirms.the accuracy of this description in its title. Consequently it does not fall within the matters excluded from the sweep of “The Referendum” under art. 48 of the Amendments to the Constitution, Part III, “Referendum Petitions,” § 2, “Excluded Matters.” See Opinion of the Justices, 254 Mass. 617; 261 Mass. 523, 554. It is therefore included within the class of statutes liable to be made subject to referendum under Part III, “Referendum Petitions,” § 1, where it is provided as follows: “Contents. — A referendum petition may ask for a referendum to the people upon any law enacted by the general court which is not herein expressly excluded.” It follows that this statute was subject to “The Referendum” Part I, “When Statutes shall take Effect,” which is in these words: “No law passed by the general court shall take effect earlier than ninety days after it- has become a law, excepting laws declared to be emergency laws and laws which may not be made the subject of a referendum petition, as herein provided.”
The collision here in issue occurred on May 3, 1928. That was on the thirty-first day after the approval of the act by the Governor. Plainly the act had not then taken effect so as to govern the rights of the parties to this action, because ninety days had not then elapsed after it had become a law. Whatever may be the interpretation of G. L. c. 4, § 1, manifestly it cannot, and does not undertake to, override the provisions of “The Referendum,” Part I, “When Statutes shall take Effect,” already quoted. National Fire Ins. Co. v. Goggin, 267 Mass. 430, 435.
It is plain that St. 1928, c. 187, affects substantive rights. It converts that which theretofore was a nuisance on the *377highway into a lawful object. Therefore it is prospective in operation and has no retroactive force. It does not govern the rights of parties respecting causes of action until it has taken effect. Hanscom v. Malden & Melrose Gas Light Co. 220 Mass. 1, 3-7, and cases cited. Fullerton-Krueger Lumber Co. v. Northern Pacific Railway, 266 U. S. 435, 437. The case at bar on this point is quite distinguishable from Smith v. Freedman, 268 Mass. 38, 42, Thornes v. Meyer Store Inc. 268 Mass. 587, and similar decisions where statutes regulating evidence, practice and procedure have been held applicable to trials occurring after they have taken effect, even though the causes of actions may have arisen before.
The result is that the rights of the parties must be determined' by laying to one side St. 1928, c. 187. That being so, the case presented was that of a motor vehicle whose certificate of registration showed the number of its motor to be different from the true number coming in collision on the highway with an object lawfully there. Such a motor vehicle was not properly registered and was a trespasser on the highway. Its owner could not recover for damages to it caused by the negligence of another. The first request for ruling ought to have been granted. The case on this aspect is governed by express authority. Staley v. Wilbur, 258 Mass. 481. Wallace v. New Bedford & Onset Street Railway, 259 Mass. 20. Di Franco v. West Boston Gas Co. 262 Mass. 387.
There was error in the finding of the trial judge for the plaintiff and in the order dismissing report. That order is reversed and judgment is to be entered for the defendant. G. L. c. 231, § 125. Loanes v. Gast, 216 Mass. 197,199, 200.

So ordered.